Title: From George Washington to Clement Biddle, 6 September 1780
From: Washington, George
To: Biddle, Clement


                        
                            
                                6 September 1780
                            
                        
                        From the representation you have made to me that the Horses of the Army cannot be supplied in the modes
                            pointed out by Law, I am compeld from the necessity of the case to Authorize you to impress and you are hereby Authorizd
                            by your  Deputy Assistants and Forage Masters to impress Forage necessary for the horses of the
                            Army when the same cannot otherwise be procured, also the necessary pasturage, provided that the same be taken within
                            Fifteen miles of an Encampment of the Army and that you take the most effectual measures to have justice done to the
                            Inhabitants and to prevent Waste or damage.This Warrant to continue in force for Ten days from the date hereof and no
                            longer. Given under my hand at Head Quarters this 6th Septr 1780.
                        
                            Go: Washington
                            By his Excellency’s Command
                            Rob: H: Harrison Secy

                        
                    